Exhibit 10.2
RESTRICTED STOCK UNIT
CONFIRMING MEMORANDUM GRANT
OF RESTRICTED STOCK UNITS
NON-U.S. EMPLOYEES
Private &
Confidential
(Addressee Only)
2006 Stock Incentive Plan: Standard Version
Division: ABC Division
Location: Norwood, MA
We are pleased to advise the Participant that Analog Devices, Inc., a
Massachusetts corporation (the “Company”), has granted to the Participant
Restricted Stock Units (“RSUs”) on the terms and conditions set forth below (the
“Award”). This Award reflects the Company’s confidence in the Participant’s
commitment and contributions to the success and continued growth of the Company.
     1. Restricted Stock Unit. This memorandum confirms that, subject to the
terms and conditions of the Analog Devices, Inc. 2006 Stock Incentive Plan (the
“Plan”), the Company has granted to the Participant (the “Participant”),
effective on the Date of Grant set forth below, that number of RSUs set forth
below:

     
Date of Grant:
  [TO BE INSERTED]
Number of RSUs:
  [TO BE INSERTED]
Vesting Schedule:
   

      Vesting Date   Number of Vested RSUs [TO BE INSERTED]

Each one (1) RSU shall, if and when it vests in accordance with this Award,
automatically convert into one (1) share of common stock, US$0.16 2/3 par value,
of the Company (“Common Stock”) issuable as provided below. The RSUs are subject
to the vesting provisions set forth in Section 2, the restrictions on transfer
set forth in Section 3 and the right of the Company to retain Shares (as defined
below) pursuant to Section 7.
     2. Vesting and Conversion.
          (a) Subject to the terms of the Plan and this Award, the RSUs shall
vest in accordance with the schedule set forth in Section 1. For purposes of
this Award, RSUs that have not vested as of any particular time in accordance
with this Section 2(a) are referred to as “Unvested RSUs.” The shares of Common
Stock that are issuable upon the vesting and conversion of the RSUs are referred
to in this Award as “Shares.” As soon as administratively practicable after the
issuance of any Shares upon the vesting and conversion of RSUs, and subject to
the terms and conditions set forth herein, the Company shall deliver or cause to
be delivered evidence (which may include a book entry by the Company’s transfer
agent) of the Shares so issued in the name of the Participant to the brokerage
firm designated by the Company to maintain the brokerage account established for
the Participant. Notwithstanding the foregoing, the Company shall not be
obligated to issue Shares to or in the name of the Participant upon the vesting
and conversion of any RSUs unless the issuance of such Shares shall comply with
all relevant provisions of law and other legal requirements including, without
limitation, any applicable securities laws and the requirements of any stock
exchange upon which shares of Common Stock may then be listed.
          (b) In the event the Participant’s employment with the Company is
terminated either by the Participant or by the Company for any reason or no
reason (other than due to death or disability or as otherwise in the Plan or
below), then in each such case, all of the Unvested RSUs as of the date of
termination shall terminate and

Page 1 of 6



--------------------------------------------------------------------------------



 



be cancelled immediately and automatically and the Participant shall have no
further rights with respect to such Unvested RSUs. For purposes of the
foregoing, the date of termination shall mean the earliest of (i) the date on
which notice of termination is provided by the Company to the Participant,
(ii) the last day of the Participant’s active service with the Company, or
(iii) the last day on which the Participant is an employee of the Company, as
determined in each case without including any required advance notice period and
irrespective of the status of the termination under local labor or employment
laws.
          (c) In the event the Participant’s employment with the Company is
terminated by reason of the Participant’s death, all Unvested RSUs shall vest in
full as of the date of the Participant’s death.
          (d) In the event the Participant’s employment terminates by reason of
a disability (as determined by the Company in accordance with local law), the
Unvested RSUs as of the date of the Participant’s disability shall vest in full
as of the date of such disability.
          (e) For purposes of this Award, employment with the Company shall
include employment with any direct or indirect parent or subsidiary of the
Company, or any successor to the Company or any such parent or subsidiary of the
Company.
     3. Restrictions on Transfer.
          (a) The Participant shall not sell, assign, transfer, pledge or
otherwise encumber any RSUs, either voluntarily or by operation of law, except
by will or the laws of descent and distribution.
          (b) The Company shall not be required (i) to transfer on its books any
of the RSUs which have been transferred in violation of any of the provisions
set forth herein or (ii) to treat as the owner of such RSUs any transferee to
whom such RSUs have been transferred in violation of any of the provisions
contained herein.
     4. Not a Shareholder. The RSUs represent an unfunded, unsecured promise by
the Company to deliver Shares upon vesting and conversion of the RSUs, and until
vesting of the RSUs and issuance of the Shares, the Participant shall not have
any of the rights of a shareholder with respect to the Shares underlying the
RSUs. For the avoidance of doubt, the Participant shall have no right to receive
any dividends and shall have no voting rights with respect to the Shares
underlying the RSUs for which the record date is on or before the date on which
the Shares underlying the RSUs are issued to the Participant.
     5. Provisions of the Plan. The RSUs and Shares, including the grant and
issuance thereof, are subject to the provisions of the Plan. A copy of the Plan
prospectus is available on the Company’s Intranet at www.analog.com/employee
(from Signals home page, click Knowledge Centers, HR, Employee Stock Programs.
The related documents can be found in the right-hand column).
     6. Consideration. Any Shares that are issued and any cash payment that is
delivered, in either case upon settlement of the RSUs pursuant to this Award,
will be in consideration of the Participant’s entering into employment with the
Company and/or his continued employment with the Company, which consideration is
deemed sufficient.
     7. Withholding Taxes.
     (a) Regardless of any action the Company and the subsidiary that employs
the Participant takes with respect to any or all income tax (including U.S.
federal, state and local taxes and/or non-U.S. taxes), social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
the Participant acknowledges that the ultimate liability for all Tax-Related
Items legally due by the Participant is and remains the Participant’s
responsibility, and that the Company and the subsidiary that employs the
Participant (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the RSUs, including
the grant of the RSUs, the vesting of the RSUs, the subsequent sale of any
Shares acquired pursuant to the RSUs and the receipt of any dividends; and
(ii) do not commit to structure the terms of the grant or any aspect of the RSUs
to reduce or eliminate the Participant’s liability for Tax-Related Items.

Page 2 of 6



--------------------------------------------------------------------------------



 



     (b) Prior to the delivery of Shares upon the vesting of the RSUs, if any
taxing jurisdiction requires withholding of Tax-Related Items, the Company may
withhold a sufficient number of whole Shares otherwise issuable upon the vesting
of the RSUs that have an aggregate Fair Market Value (as defined under the Plan)
sufficient to pay the minimum Tax-Related Items required to be withheld with
respect to the Shares. The cash equivalent of the Shares withheld will be used
to settle the obligation to withhold the Tax-Related Items (determined by
reference to the closing price of the Common Stock on the New York Stock
Exchange on the applicable vesting date). No fractional Shares will be withheld
or issued pursuant to the grant of the RSUs and the issuance of Shares
hereunder. Alternatively, the Company and the subsidiary that employs the
Participant may, in its discretion, withhold any amount necessary to pay the
Tax-Related Items from the Participant’s salary or other amounts payable to the
Participant, with no withholding in Shares. In the event the withholding
requirements are not satisfied through the withholding of Shares or through the
Participant’s salary or other amounts payable to the Participant, no Shares will
be issued upon vesting of the RSUs unless and until satisfactory arrangements
(as determined by the Compensation Committee of the Board of Directors) have
been made by the Participant with respect to the payment of any Tax-Related
Items which the Company and the subsidiary that employs the Participant
determines, in its sole discretion, must be withheld or collected with respect
to such RSUs. By accepting this grant of RSUs, the Participant expressly
consents to the withholding of Shares and/or cash as provided for hereunder. All
other Tax-Related Items related to the RSUs and any Shares delivered in payment
thereof are the Participant’s sole responsibility.
     8. Option of Company to Deliver Cash. Notwithstanding any of the other
provisions of this Award and except where otherwise prohibited under local law
or where cash settlement may present adverse tax consequences to the
Participant, at the time the RSUs vest, the Company may elect, in the sole
discretion of the Compensation Committee of the Board of Directors, to deliver
by wire transfer to the Participant in lieu of Shares an equivalent amount of
cash (determined by reference to the closing price of the Common Stock on the
New York Stock Exchange on the applicable vesting date). If the Company elects
to deliver cash to the Participant, the Company is authorized to retain such
amount as is sufficient in the opinion of the Company to satisfy the tax
withholding obligations of the Company pursuant to Section 7 herein.
     9. Data Privacy. The Company hereby notifies the Participant of the
following in relation to the Participant’s personal data and the collection,
processing and transfer of such data in relation to the grant of the RSUs and
the Participant’s participation in the Plan, pursuant to applicable personal
data protection laws. The collection, processing and transfer of the
Participant’s personal data is necessary for the Company’s administration of the
Plan and the Participant’s participation in the Plan, and the Participant’s
denial and/or objection to the collection, processing and transfer of personal
data may affect the Participant’s ability to participate in the Plan. As such,
the Participant voluntarily acknowledges, consents and agrees (where required
under applicable law) to the collection, use, processing and transfer of
personal data as described herein.
     The Company holds certain personal information about the Participant,
including the Participant’s name, home address and telephone number, date of
birth, social security number or other employee identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all RSUs or any other entitlement to Shares awarded, canceled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). The Data may be provided by the
Participant or collected, where lawful, from third parties, and the Company will
process the Data for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The data processing will
take place through electronic and non-electronic means according to logistics
and procedures strictly correlated to the purposes for which the Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.
     The Company will transfer Data as necessary for the purpose of
implementation, administration and management of the Participant’s participation
in the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, the
United States or elsewhere throughout the world. The

Page 3 of 6



--------------------------------------------------------------------------------



 



Participant hereby authorizes (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of Shares on the Participant’s behalf to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
pursuant to the Plan.
     The Participant may, at any time, exercise the Participant’s rights
provided under applicable personal data protection laws, which may include the
right to (a) obtain confirmation as to the existence of the Data, (b) verify the
content, origin and accuracy of the Data, (c) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (d) to oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Participant’s participation
in the Plan. The Participant may seek to exercise these rights by contacting the
Participant’s local HR manager.
     10. Repatriation; Compliance with Laws. The Participant agrees, as a
condition of the grant of the RSUs, to repatriate all payments attributable to
the Shares and/or cash acquired under the Plan (including, but not limited to,
dividends and any proceeds derived from the sale of the Shares acquired pursuant
to the RSUs) in accordance with all foreign exchange rules and regulations
applicable to the Participant. In addition, the Participant also agrees to take
any and all actions, and consent to any and all actions taken by the Company and
its subsidiaries, as may be required to allow the Company and its subsidiaries
to comply with all laws, rules and regulations applicable to the Participant.
Finally, the Participant agrees to take any and all actions as may be required
to comply with the Participant’s personal legal and tax obligations under all
laws, rules and regulations applicable to the Participant .
     11. Miscellaneous.
          (a) No Rights to Employment. The grant of the RSUs shall not confer
upon the Participant any right to continue in the employ of the Company nor
limit in any way the right of the Company to terminate the Participant’s
employment at any time. The vesting of the RSUs pursuant to Section 2 hereof is
earned only by satisfaction of the performance conditions, if any, and
continuing service as an employee at the will of the Company (not through the
act of being hired or engaged or being granted the RSUs hereunder).
          (b) Discretionary Nature. The Participant acknowledges and agrees that
the Plan is discretionary in nature and may be amended, cancelled, or terminated
by the Company, in its sole discretion, at any time. The grant of the RSUs under
the Plan is a one-time benefit and does not create any contractual or other
right to receive a grant of RSUs or any other award under the Plan or other
benefits in lieu thereof in the future. Future grants, if any, will be at the
sole discretion of the Company, including, but not limited to, the form and
timing of any grant, the number of Shares subject to the grant, and the vesting
provisions. Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company.
          (c) Exclusion from Termination Indemnities and Other Benefits. The
Participant’s participation in the Plan is voluntary. The value of the RSUs and
any other awards granted under the Plan is an extraordinary item of compensation
outside the scope of the Participant’s employment with the Company (and the
Participant’s employment contract, if any). Any grant under the Plan, including
the grant of the RSUs, is not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension, or retirement benefits or
similar payments.
          (d) Severability. The invalidity or unenforceability of any provision
of this Award shall not affect the validity or enforceability of any other
provision of this Award, and each other provision of this Award shall be
severable and enforceable to the extent permitted by law.

Page 4 of 6



--------------------------------------------------------------------------------



 



          (e) Waiver. Any provision for the benefit of the Company contained in
this Award may be waived, either generally or in any particular instance, by the
Compensation Committee of the Board of Directors of the Company.
          (f) Binding Effect. This Award shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 3 of this Award.
          (g) Notice. Each notice relating to this Award shall be in writing
(which shall include electronic form) and delivered in person, electronically or
by first class mail, postage prepaid, to the address as hereinafter provided.
Each notice shall be deemed to have been given on the date it is received. Each
notice to the Company shall be addressed to it at its offices at Analog Devices,
Inc., One Technology Way, Norwood, Massachusetts, 02062, Attention: Chief
Financial Officer. Each notice to the Participant shall be addressed to the
Participant at the Participant’s last known mailing or email address, as
applicable, on the records of the Company.
          (h) Pronouns. Whenever the context may require, any pronouns used in
this Award shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
          (i) Entire Agreement. This Award and the Plan constitute the entire
understanding between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of these documents.
          (j) Governing Law. This Award shall be construed, interpreted and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts without regard to any applicable conflicts of laws.
          (k) Interpretation. The interpretation and construction of any terms
or conditions of this Award or the Plan, or other matters related to the Plan,
by the Compensation Committee of the Board of Directors of the Company shall be
final and conclusive.
          (l) Participant’s Acceptance. The Participant is urged to read this
Award carefully and to consult with his or her own legal counsel regarding the
terms and consequences of this Award and the legal and binding effect of this
Award. By virtue of his or her acceptance of this Award, the Participant is
deemed to have accepted and agreed to all of the terms and conditions of this
Award and the provisions of the Plan.
          (m) Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to the RSUs or other awards granted to
the Participant under the Plan by electronic means. The Participant hereby
consent to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
          (n) English Language. The Participant acknowledges and agrees that it
is the Participant’s express intent that this Confirming Memorandum, the Plan
and all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the RSUs, be drawn up in English. If the Participant has
received this Confirming Memorandum, the Plan or any other documents related to
the RSUs translated into a language other than English, and if the meaning of
the translated version is different than the English version, the English
version shall control.
          (o) Addendum. Notwithstanding any provisions herein to the contrary,
the RSUs shall be subject to any special terms and conditions for the
Participant’s country of residence (and country of employment, if different), as
may be set forth in an addendum to this Confirming Memorandum (the

Page 5 of 6



--------------------------------------------------------------------------------



 



“Addendum”). Further, if the Participant transfers the Participant’s residence
and/or employment to another country reflected in an Addendum, the special terms
and conditions for such country will apply to the Participant to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable in order to comply with local law or to
facilitate the administration of the Plan. Any Addendum shall constitute part of
this Confirming Memorandum.
          (p) Additional Requirements. The Company reserves the right to impose
other requirements on the RSUs, any Shares acquired pursuant to the RSUs, and
the Participant’s participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the
administration of the Plan. Such requirements may include (but are not limited
to) requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.
          (q) Private Placement. The Company has submitted regulatory filings in
the United States in connection with the stock incentive plan under which this
Award was made.. The Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Award is not intended
to be a public offering of securities in any other jurisdiction or subject to
the supervision of other local securities authorities.
          (r) Changes in Capitalization. In the event of any stock split,
reverse stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any non-cash distribution to holders of Common Stock, the number of
RSUs, and Shares issuable upon vesting and conversion thereof shall be
appropriately adjusted in such manner as shall be determined by the Compensation
Committee of the Board of Directors of the Company.
          (s) Amendment. This Award may be amended or modified only by a written
instrument executed by both the Company and the Participant.
* * * * *

     
Ray Stata
  Jerald G. Fishman
Chairman of the Board
  President & Chief Executive Officer

Page 6 of 6